Name: 2010/125/: Council Decision of 25Ã February 2010 appointing the members of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  parliamentary proceedings;  labour market
 Date Published: 2010-02-27

 27.2.2010 EN Official Journal of the European Union L 50/20 COUNCIL DECISION of 25 February 2010 appointing the members of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union (2010/125/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second paragraph of Article 255 thereof, Having regard to the initiative by the President of the Court of Justice on 26 January 2010, Whereas: (1) A panel is to be set up pursuant to Article 255(1) of the Treaty, in order to give an opinion on candidates' suitability to perform the duties of Judge and Advocate-General of the Court of Justice and the General Court before the Governments of the Member States make the appointments (hereafter the panel). (2) The panel is to comprise seven persons chosen from among former members of the Court of Justice and the General Court, members of national supreme courts and lawyers of recognised competence, one of whom is to be proposed by the European Parliament. (3) Account should be taken of a balanced membership of the panel, both in geographical terms and in terms of representation of the legal systems of the Member States. (4) The members of the panel and its President should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 For a period of four years from 1 March 2010, the following shall be appointed members of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union: Mr Jean-Marc SAUVÃ , President Mr Peter JANN Lord MANCE Mr Torben MELCHIOR Mr PÃ ©ter PACZOLAY Ms Ana PALACIO VALLELERSUNDI Ms Virpi TIILI Article 2 This Decision shall enter into force on 1 March 2010. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 February 2010. For the Council The President A. PÃ REZ RUBALCABA